Elliott, J.
Two questions are presented by the record in this case. The first arises upon the ruling of the court, in sustaining the demurrer to the second paragraph of the complaint; and the second, upon the overruling of the demurrer to the second paragraph of the answer.
The decision of the first question depends on the proper construction of the language of the deed made by the ap*510pellant to Maurice de St. Palais, in trust, for the lot in controversy. It is insisted on behalf of the appellant that the terms of the deed clearly indicate that the lot was intended to be conveyed, and in fact was conveyed, for the exclusive purpose of a site for a church edifice, and by the abandonment of it for that purpose, the title reverted to the donor. We do not understand the language of the deed as limiting the use to which-the property conveyed maybe applied. It conveys the lot to Maurice de St. Palais, the bishop, for the use of the Catholic congregation of Aurora, or their assigns, forever. It is an absolute conveyance in fee, in trust, to the use of the congregation named; without any condition or limitation as to the mode of enjoyment, and, therefore, conveys an indefeasible title in. fee simple. But it is urged that the demurrer admits the truth of the allegation, that the church edifice was erected under the appellant’s proposition to convey the lot to the bishop, for the site of a church edifice, and for no other purpose whatever; and that, as the deed was made after the church was erected, it should be read in connection with the proposition under which the church was built. A demurrer admits whatever is well pleaded, in the pleading demurred to. It is not claimed, in the second paragraph of the complaint, that any mistake was made in drafting the deed, or that it does not clearly express the intention of the appellant at the time of its execution; and, as it was executed after the proposition referred to was made, it must be presumed, in the absence of a proper averment to the contrary, that whatever the grantor may have previously intended, the conveyance properly expresses his intention and purpose at the time of its ex'ecution; and we find nothing in the language of the deed limiting the mode in which the property conveyed should be-used. We conclude, therefore, that the court did right in sustaining the demurrer.
The matters alleged in the second paragraph of the answer, it is claimed by the appellees’ counsel, show a valid defence to the action, by way of estoppel in pais.
*511The doctrine of estoppel in pais rests on principles of equity and justice, in. the'prevention of fraud. A party is concluded from denying the truth of his own acts or admissions which are intended to influence the conduct of another, and do so influence it, when such denial will operate to the injury of, or as a fraud upon, the latter; for, in such case, good conscience and honest dealing require that he should be estopped from making the "denial. But the doctrine can have no application where all the facts are equally known to both parties, or where the party setting up the estoppel was not influenced or deceived by the acts or admissions set up. Fletcher v. Holmes, 25 Ind. 458; Ridgway v. Morrison, 28 Ind. 201.
Here, the matters alleged occurred during the pendency of the suit. The assessment for the street improvement was a legal lien on the lot, whoever might be the owner, and the lot was liable to be sold for its payment. These facts were known alike to both parties. The appellees knew that the appellant claimed title to the lot, and was then prosecuting the action for its recovery. The condition of the title, and the questions involved in. the suit in reference to it, were equally well known to both parties. Under these circumstances, we are unable to discover any ground for the assertion that the appellees were deceived or misled, in paying the assessment, by the acts of the appellant.
We think the second paragraph of the answer presents no valid defence to the action, and that the court erred in overruling the demurrer to it.
Judgment reversed, with costs, and the cause remanded, with directions to the circuit court to sustain the demurrer to the second paragraph of the answer, and for further proceedings.
Gregory, C. J.
I do not concur in the reversal of the judgment below. The claim for street assessment was made under oath. I do not think that a party who compels pay*512ment by his oath, can afterward be allowed to say that he committed perjury.
W. S. Holman, for appellant.
y. Schwartz, for appellees.